84798: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20077: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84798


Short Caption:YANKO (ALEXANDER) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):84963


Lower Court Case(s):Clark Co. - Eighth Judicial DistrictClassification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAlex Phillip Yanko
					In Proper Person
				


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


06/01/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


06/01/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus. (SC)22-17331




06/01/2022Filing FeeReturned Filing Fee. Money Order No. 19-311538975 returned to Alexander P. Yanko. (SC)


06/24/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/LS (SC)22-20077




07/19/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-22581




07/19/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View